DETAILED ACTION
Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/17/2022 has been entered.

Allowable Subject Matter
Claims 1 – 5 and 7 – 17 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 13, when considered as a whole, in light of the specification, are allowable over the prior art of record.  For example, Jones et al. (US 20110271332 A1) teaches “join the…conference 114 (e.g., via a login screen 604 (FIG. 6)… authenticate the participant” (e.g. in paragraphs 180 and 262), “graphical representation 128 in the tiles 304a comprises a picture or photograph of the corresponding participant” (e.g. in paragraphs 155-156), and “different user roles or permissions associated with the…conference… manage access, permissions, etc. for enterprise employees” (e.g. in paragraphs 150 and 201) and Cunnington et al. (US 20110295392 A1) teaches user “may consent to have [information] detected for an entire meeting except during the discussion of one or more particular topics… provide [information] to all other participants, just one or more selected participants, just to an anonymous aggregate, and so forth… User interface 700 may also include information on the particular user of the user interface 700 as information on self… In some cases, the participants may choose not to share his or her information, or may have chosen not to consent to having their [information] detected, and in this case the user interface may show that the information is private” (e.g. in paragraphs 36, 45, and 67-68), but the references do not specifically disclose, as a whole, the combination of features as recited in the claims including the participant view including a first authentication status of the first user and a second authentication status of the second user; the first authentication status indicating that the first user is authenticated, and the second authentications status indicating that the second user is authenticated… change the second authentication status to a status indicating that the second user is unauthenticated… while the first user remains in an authenticated state and the second user remains in an unauthenticated state, transmit a file to all users in the participant view, including the first user in the authenticated state and the second user in the unauthenticated state.  
Other prior art, e.g. Karaoguz et al. (US 20050233743 A1), Cheon et al. (US 20110231795 A1), etc. also do not suggest the combination of features; therefore, the independent claims are allowable over the prior art. 
Accordingly, the recited limitations in combination with other features of the independent claims and dependent claims are not taught nor suggested by the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        06/29/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176